Title: Joseph Hutton to Thomas Jefferson, 2 October 1818
From: Hutton, Joseph
To: Jefferson, Thomas


          
             Sir,
            Petersburgh Va
October 2nd 1818
          
          To express doubts of your cordial cooperation in any attempt to promote the extention of literature in our Union, would be doubting against conviction, and to solicit your patronage, under such a belief, for the enclosed prospectus, will not, I feel confident, be deemed by you, impertinent. Respectfully I request your name, & any other in the  immediate circle of your retreat, which, without inconvenience, you may be enabled to obtain.
          
             I remain respectfully Your Fellow Citizen,
            Jos: Hutton
          
        